Title: To George Washington from Timothy Pickering, 4 December 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir
            Department of State Decemr 4. 1795.
          
          Some further demands against the Department of State have been presented relative to the expences of procuring documents from the British vice Admiralty Courts in the spoliation cases 
          
          
            
               amounting, with the former, to
              Dollars 2163.80
            
            
            
              On the President’s first order I have received
              1000.  
            
            
              remain to be provided for
              1163.80
            
            
              To which I must add the sum due to Captn George Smith (one of the early prisoners at Algiers) who was sent from thence by the Agents of Colo. Humphreys, with dispatches for the Government, and which he delivered last Spring at the office of State. His expences and compensation having been liquidated by the Secretary of the Treasury and myself, there appears due to him a balance of 1041.  
              
            
            
              which the Secretary of the Treasury informs me must be discharged by the contingent fund. In the whole
              2204.80
            
          
          I have therefore to request the President will be pleased to grant his order in my favor for two thousand five hundred dollars to discharge the abovementioned debts and further demands of the kind as they may be presented. I am very respectfully Sir &c.
          
            Timothy Pickering
          
        